Citation Nr: 0425844	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran's active military service extended from February 
1968 to July 1970.  The appellant is the veteran's widow.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran died in January 2002, at the age of 52; the 
immediate cause of death was hypertensive cardiovascular 
disease.  Hypertension and coronary artery disease were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death.  An autopsy 
was not performed.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), at a 100 
percent disability rating effective from November 1996.

3.  Hypertensive cardiovascular disease was not shown in 
service or within one year after service discharge, and is 
not related thereto.

4.  There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Hypertensive cardiovascular disease was not incurred in 
or aggravated by active military service, nor may it presumed 
to have been incurred in military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

2.  A disability incurred in or aggravated by active service 
neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in May 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
She was advised that VA would make reasonable efforts to 
assist her in obtaining medical records not held by the 
Federal government.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records and death certificate have been associated 
with the claims file.  The appellant was asked to advise VA 
if there was any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  She was also advised what evidence VA had 
requested, and notified in a statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of hypertensive cardiovascular disease, was manifest to 
a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  VA 
regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

In this case, the death certificate shows that the veteran 
died in January 2002, at the age of 52; the immediate cause 
of death was hypertensive cardiovascular disease.  
Hypertension and coronary artery disease were listed as 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not conducted.

During the veteran's lifetime, service connection was granted 
in an April 1985 rating decision for PTSD.  Initially, this 
disability was rated at a 30 percent disability rating.  
Subsequently, an increased disability rating was assigned 
which varied between 30 percent or 100 percent, depending on 
the specific period of time in question, and specific periods 
of inpatient treatment for PTSD.  In November 1996, the 
veteran was assigned a 100 percent disability rating and this 
evaluation remained constant until the veteran's death.  
Service connection was not in effect for any other 
disabilities resulting from injury or disease contracted in 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.

A February 2002 letter from the veteran's treating VA doctor 
of osteopathy stated that the veteran had PTSD "as a result 
of his serving in combat in Vietnam."  The letter further 
stated that the veteran had been treated for his PTSD for 
more than 15 years.  The letter discussed the symptoms of the 
veteran's PTSD, such as

hyper awareness, severe startle response, 
night terrors, waking in a cold sweat most 
nights, flashbacks of his experiences in 
combat in Vietnam, difficulty letting 
people be close to him emotionally, 
inability to tolerate other peoples 
foibles, and becoming angry at their . . . 
stupidity, and periods of dissociation 
because of the intrusive thoughts of 
Vietnam and thoughts of death and dying 
every day.

The VA physician further stated that the product of 
"constant outflow of catacholamines (adrenalin) results in 
hypertension, rapid heart rate, and increase in lipids, and 
finally, damage to the entire circulatory system, and 
eventually, myocardial infarction or cerebrovascular [sic] 
catastrophy [sic] if the veteran does not commit suicide 
before that can happen."  The physician concluded that "it 
is clear that the incidence of [myocardial infarction] and 
[cerebrovascular accident] is much higher in victims of 
PTSD[.]"

In an April 2002 letter, a private doctor of osteopathy 
stated that the veteran had normal coronary arteries, but 
that he "suffered what was thought to be an acute myocardial 
infarction, causing his death."  The physician opined that 
the combination of stress on the veteran due to his PTSD and 
his wife's illness "likely contributed to the underlying 
process that precipitated the patient's demise."

Although both of these physicians theorized that the 
veteran's PTSD contributed to his hypertension and/or 
coronary artery disease, they do not offer specific objective 
medical rationale to support their conclusions about this 
particular veteran.  Even the language that they used 
indicates that their opinions are based in theory, rather 
than specific knowledge and examination of this particular 
veteran.  To illustrate, the physicians opined in 
generalities such as "suffered what was thought to be an 
acute myocardial infarction" and "incidence of [myocardial 
infarction] and [cerebrovascular accident] is much higher in 
victims of PTSD."  Additionally, the appellant's 
representative asserts in the 646 statement, as well as the 
informal hearing presentation, similar theories and research 
studies postulated by organizations such as the National 
Center for PTSD, John's Hopkins University, and other 
Internet references.  Again, however, these research studies 
do not speak to this particular veteran.  The representative 
argues that "[t]hough there may not be any studies that 
state with complete certainly that there is a link between 
PTSD/Depression and heart conditions, neither are there any 
studies that can with certainty state that those links do not 
exist."  The representative further argues, "taking into 
count the evidence of record as a whole, the preponderance of 
evidence is clearly in favor of the claimant and reasonable 
doubt must be decided in favor of the claimant."  However, 
the benefit of the doubt doctrine applies not to theoretical 
research, but to evidence specifically relevant to the 
veteran's claim.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A § 5125 
(West 2002).

Consequently, there is no competent medical evidence of 
record that in any way links the veteran's fatal hypertensive 
cardiovascular disease to the veteran's service-connected 
PTSD.  Additionally, there is no competent medical evidence 
of record that, in any way, indicates that the veteran's 
service-connected disabilities in any way contributed to his 
death.

Further, in deciding the claim for service connection for the 
cause of the veteran's death, the Board must also consider 
whether the disability that caused the veteran's death, that 
is, hypertensive cardiovascular disease, or that contributed 
to the veteran's death, namely, hypertension or coronary 
artery disease, may be related to his military service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 
3.303.

Review of the veteran's service medical records does not 
reveal that the veteran had hypertension or coronary artery 
disease during service.  The medical evidence of record 
reveals that the veteran was first diagnosed with 
hypertension and coronary artery disease many years after 
service.  There is also absolutely no medical evidence of 
record that, in any way, relates the veteran's fatal 
hypertensive cardiovascular disease to his military service.  
Further, the veteran was denied service connection for 
hypertension and a heart condition in a May 1999 unappealed 
rating decision.

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  In reaching this decision 
the doctrine of reasonable doubt has been considered, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



